EaedeeN, J.
The certificate in suit provided that in case of suicide the only liability under the contract should be the amount of the premiums paid by the insured, with six per cent, interest. The proofs of death showed that deceased came to his death by suicide. The doctors who made the post mortem examination testified that they found a quantity of carbolic .acid in the stomach of deceased; that the entire lining of the stomach was “ eaten off and burned up; ” *494and that it was congested and swollen. Tbeir conclusion was that death was caused by carbolic acid poisoning. Concerning this fact the evidence does not admit of reasonable ■controversy. As already noted, the proofs of death furnished by plaintiffs showed that the death of the insured was from suicide. Such proofs, when offered by defendant, were admissible as tending to prove the fact of suicide. They operated as admissions against interest, and, while not conclusive, were competent jgrima faoie evidence against the beneficiaries. Bachmeyer v. Mut. R. F. L. Asso. 82 Wis. 255; S. C. 87 Wis. 325; Hanna v. Conn. M. L. Ins. Co. 150 N. Y. 526; Insurance Co. v. Newton, 22 Wall. 32. These admissions, taken in connection with the testimony of the doctors as to the cause of death, absolutely barred a recovery in this •case, unless it was shown that such poison was not taken with suicidal intent. No such showing was made. What little evidence there is seems to point to the fact of suicide. On the day of his death deceased went to his business as usual about 6:30 o’clock in the morning. He returned home for breakfast, and again went to his shop. Between 9 and 10 o’clock he returned home, and complained of a headache. He went upstairs, and lay down on the bed. He ate no dinner. About 3 o’clock he went downstairs to the basement, to the room where the bottle of carbolic acid was kept, stayed .a few minutes, and again went upstairs. About a half hour afterwards he was discovered unconscious, and soon died. He made no outcry The bottle of acid was but parity full. The odor of the acid was discovered in the room. The evidence of the doctors showed that no one could take a sufficient quantity of carbolic acid to cause death without knowing it; that a person taking it could move about,— make an •outcry or noise to attract attention. The acid was taken •either intentionally or by mistake. As soon as it passed into ■his mouth the deceased must have felt the effect of the burning liquid. The instinct of self-preservation would have at *495once prompted some outcry or noise to attract attention if it bad been taken by mistake. Nothing of this kind occurred. The fact that no noise or outcry was made is strong proof against the theory of mistake or accident. These facts, coupled with the admission of suicide in the proofs of death, were so conclusive that the court should have granted defendant’s motion for direction of a verdict. The verdict rendered was founded on mere speculation, and is against every reasonable probability in the case.
There is also another error committed by the court fatal to the judgment. Under the certificate, the insured and his beneficiaries were bound by the laws of the association in force at the time of his death. One of the regulations was that, in case of an inquest, a certified copy of the evidence, verdict, and proceedings therein should be attached to the proofs of death. No attempt was made to comply with this rule any further than to attach thereto a certificate of the coroner that he had investigated the cause of death. The trial court held and instructed the jury that such failure was immaterial and was no defense to the action. It was competent for the parties to stipulate such reasonable conditions as they pleased in regard to proofs of death. Generally, such conditions must be complied with, unless performance has been waived or the insurer is, by some act of its own, •estopped from setting up the condition. Bacon, Ben. Soc. § 403. The following cases in this state illustrate the necessity of strict compliance with reasonable stipulations kindred to the one under consideration: Bonner v. Home Ins. Co. 13 Wis. 677; Blakeley v. Phœnix Ins. Co. 20 Wis. 205; Cayon v. Dwelling House Ins. Co. 68 Wis. 510; Oshkosh M. Works v. Manchester F. A. Co. 92 Wis. 510. No attempt is made by plaintiffs’ counsel to justify the ruling of the trial court that such stipulation was immaterial. From our point of view this would be a difficult undertaking. The stipulation was certainly reasonable. Its purpose is evident. In case *496of suicide tbe company was not liable except for premiums as before stated. The provision requiring the proceedings on the inquest to be certified was substantial and important, and designed to enable the insurer to investigate the cause of death and to ascertain whether it occurred under circumstances that would free it from liability.
Plaintiffs’ counsel suggest that this requirement has been waived by the defendant. This contention is based upon the fact that, under date of March 22d, he made a written demand for payment of the loss. To this Mr. Charles Quarles, as attorney for defendant, made answer, April 28th, denying liability on the ground of suicide. Hart’s death occurred January 9th, and proofs were required within ninety days. Mr. Quarles’s letter was written some days after the expiration of the time for filing proofs. There can be no doubt about the general proposition that a denial of liability by an insurance company maj^ operate as a waiver of defects in proofs of loss or excuse the failure to furnish any proofs whatever. But, to have that effect, the current of authority is that there must be shown some act or declaration by the company during the currency of the time within which the beneficiaries were required to act, from which they might reasonably infer that the insurer did not intend to rely upon failure to so furnish proper proofs. May, Ins. § 505; Killips v. Putnam F. Ins. Co. 28 Wis. 472; Engebretson v. Hekla F. Ins. Co. 58 Wis. 301; Ermentrout v. Girard F. & M. Ins. Co. 63 Minn. 305; Westchester F. Ins. Co. v. Coverdale, 9 Kan. App. 651. This doctrine of waiver is only another name for the doctrine of estoppel. It cannot be invoked unless the conduct of the company has been such as to induce action or to prevent action in reliance upon it, where it would operate as a fraud upon the other party if it should be allowed to disavow its conduct and enforce the conditions. Insurance Co. v. Wolff, 95 U. S. 326. The denial of liability in this case on the ground stated was made after the plaint*497iffs were in default, and could not in any way have influenced their action with respect to furnishing proofs of death. Engebretson v. Hekla F. Ins. Co. 58 Wis. 301. The evidence fails to show any proper ground of waiver. The failure to comply with so important a requirement not being excused, it afforded an additional ground why the verdict and judgment in this case should not stand.
By the Court.— The judgment is reversed, and the cause is remanded for a new trial.